Citation Nr: 0726312	
Decision Date: 08/22/07    Archive Date: 08/29/07

DOCKET NO.  02-20 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for psychiatric disability, 
to include post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel

INTRODUCTION

The veteran served on active duty from December 1964 to 
December 1967. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for PTSD.

The veteran testified before the Board by videoconference 
from the RO in September 2003.  At the hearing, the veteran 
clarified that he sought service connection for psychiatric 
disability generally, to include PTSD, and thus the Board has 
identified the issue on appeal as stated on the title page.

In June 2004, the Board remanded the claim for additional 
notice and development, and it is now before the Board for 
adjudication. 


FINDING OF FACT

The veteran does not have a current diagnosis of PTSD, and 
his psychiatric disability was not present in service or 
until many years thereafter, and is not shown to be related 
to service or to an incident of service origin.  


CONCLUSION OF LAW

The criteria for service connection for psychiatric 
disability, to include PTSD, have not been met.  38 U.S.C.A. 
§§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, VA sent correspondence in February 2001, May 2001, 
April 2005, and May 2006 that advised the veteran of the 
legal requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has obtained an examination and has provided outpatient 
care.  Thus, the Board finds that VA has satisfied both the 
notice and duty to assist provisions of the law.

The veteran served as a gunner's mate aboard U.S. Navy 
destroyers including two deployments to the Southwest Pacific 
and in operations in the South China Sea and coastal areas of 
Vietnam.  The veteran contends that he has PTSD due to his 
experiences aboard a destroyer in the Southwest Pacific 
Theater of Operations.  

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition in accordance with 
38 C.F.R. § 4.125(a) (i.e., the diagnosis must comply with 
the Fourth Edition of the Diagnostic and Statistical Manual 
of Mental Disorders, 1994 (DSM-IV)); credible supporting 
evidence that the claimed in-service stressor occurred; and a 
link, established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  See 38 
C.F.R. §§ 3.304(f), 4.125; see also Cohen v. Brown, 10 Vet. 
App. 128, 140 (1997).  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy," as established by recognized 
military combat citations or other official records.  If the 
evidence establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
the veteran's lay statements alone may establish occurrence 
of the claimed in-service stressor, in the absence of clear 
and convincing evidence to the contrary, as long as the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service.  38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); see Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993).  If, however, VA determines 
either that the veteran did not engage in combat with the 
enemy or that the veteran did engage in combat, but that the 
alleged stressor is not combat related, the veteran's lay 
testimony, by itself, is not sufficient to establish the 
occurrence of the alleged stressor.  Instead, the record must 
contain service records or other probative evidence 
supporting his allegations.  See Zarycki, 6 Vet. App. at 98.

The occurrence of an event alleged as the "stressor" upon 
which a PTSD diagnosis is based (as opposed to the 
sufficiency of the alleged event to cause PTSD) is an 
adjudicative determination, not a medical determination.  
Additionally, mere service in a combat zone is not sufficient 
to support a diagnosis of PTSD.  The stressor must consist of 
an event outside the range of human experience that would be 
markedly distressing to almost anyone.  Zarycki, 6 Vet. App. 
at 97-99.

Service personnel and medical records show that the veteran 
served aboard a destroyer that deployed twice to the 
Southwest Pacific from June to October 1965 and from October 
1966 to April 1967.  The veteran did not receive any combat 
awards or citations.  In a September 2003 Board hearing, the 
veteran stated that he had not participated in combat 
operations.  As a preliminary matter, the Board concludes 
that the veteran was not in combat.  

In May 2001, the veteran stated that near the end of his tour 
of duty and obligated active service, he was offered an 
assignment on river and coastal patrol craft.  He stated that 
he decided to leave the service, but that a close friend, who 
he identified, accepted a transfer to the same duty.  The 
veteran stated that at a later, unspecified time, he was 
informed that his friend had been killed in action.  

In a September 2003 Board hearing, the veteran stated that he 
had been informed that his brother had been killed in 
Vietnam.  He stated that one of his duties was to participate 
in an armed landing party searching for pilots that had been 
shot down.  He stated that he had not witnessed any combat 
action but had participated in the collection of remains and 
had seen dead civilians.  He was unable to provide dates or 
locations for these missions.  

In March 2005, the veteran stated that the same close friend 
was killed while participating with him on a search and 
rescue mission.  He did not provide an approximate date or 
location and did not state whether he witnessed the death.  

Absent any information from the veteran on the dates or 
locations of search and rescue missions, VA requested the 
deck logs for the destroyer for a large portion of the 
veteran's tour of duty including both deployments.  In 
October 2006, the National Archives and Record Administration 
reported that they were unable to search for records over 
such an extensive time period and that the deck logs would 
not likely name the veteran as a participant in any landing 
party excursions.    
 
Service medical records are silent for any symptoms, 
diagnoses, or treatment of any mental health disorder in 
service.  

VA mental health treatment records, dated from May 2000 to 
February 2007, show that the veteran sought treatment on many 
occasions for psychological symptoms and distress.  Medical 
history notations by VA examiners included reports of earlier 
treatment for a frontal lobe head injury in 1984 and 
treatment for symptoms of sleeplessness and nightmares in 
1997.  The record showed that the veteran's mental health 
disorders have been variously diagnosed as dementia, 
adjustment disorder, major depressive disorder, PTSD, and 
mood disorder with intermittent psychotic features.  
Examiners have noted that the symptoms were related to the 
head injury, marital discord, family illness, financial 
distress, and the veteran's reported experiences in service.  
The Board notes that several VA mental health providers, 
including an attending psychiatrist at a VA mental health 
clinic, have noted many clinical symptoms of PTSD but have 
not noted a review of the service records or related his 
symptoms to any specific traumatic event.

In June 2006, a VA psychologist reviewed the record and 
examined the veteran for several hours.  He provided a 
detailed, comprehensive, eleven-page assessment of the 
veteran's psychological condition.  The report summarizes the 
veteran's social, occupational, and medical history that was 
substantially consistent with the record.  The report also 
contains the psychologist's examination of the veteran.  

The psychologist noted that the veteran did report that his 
ship sent out search and rescue teams but that the veteran 
did not discuss seeing downed pilots or dead civilians and 
did not describe these duties as a stressor.   Rather, the 
only stressor mentioned by the veteran was his knowledge that 
a close friend was killed while performing duties that he 
would have performed had he remained in the Navy.  The 
veteran acknowledged that he did not witness his friend's 
death.  The veteran also reported that he was generally 
fearful while his ship was deployed but he did not mention 
any specific shipboard events that stimulated the feelings.  

The psychologist indicated that the veteran experienced 
intrusive thoughts, disturbing dreams, avoidance behavior, 
persistent irritability, difficulty concentrating, and 
feelings of isolation and survivor's guilt since his service 
without any sustained periods of remission.  However, he 
concluded that the veteran did not directly experience, 
witness, or confront his friend's death.  Although awareness 
after the event was depressing and a cause for some 
psychological change, he stated that it did not rise to the 
criterion of a traumatic stressor.  Therefore, he was unable 
to diagnose PTSD. 

The psychologist noted that the veteran's self-reports and 
lay statements in the claims file showed that the veteran did 
not make a favorable homecoming readjustment after discharge 
from the Navy.  However, there was no evidence of clinical 
symptoms of a psychiatric disorder until the 1980s, following 
a head injury.  The psychologist diagnosed severe mood 
disorder and depression due to head injury with intermittent 
psychotic features and a history of cognitive disorder.  He 
stated that the veteran's current psychiatric condition did 
not first manifest in service and was not related to any 
aspect of service.  

The Board concludes that service connection for PTSD is not 
warranted because the veteran does not have a current 
diagnosis of the disorder.  The Board concludes that the 
veteran's sole reported stressor was the awareness of a 
friend's death while performing duties to which he might have 
been assigned.  The examiner explained that the stressor, 
even if verified, was not sufficient to cause PTSD.  The 
Board concludes that the veteran's earlier stressor 
statements are not credible because he did not repeat the 
reports of the death of his brother or that his close friend 
was with him and killed on a search and destroy mission.  

The Board also concludes that service connection for the 
veteran's current mental disorders is not warranted because 
the symptoms first manifested not earlier than 1984.  There 
substantial medical evidence relating the disorders to many 
factors such as the head injury, marital discord, family 
illness, and financial distress and none related to any 
aspect of service.  Indeed, the June 2006 VA examiner 
attributed the disorder to post-service head trauma.

The Board considered all the lay and medical evidence 
including the diagnoses provided by VA mental health clinic 
practitioners.  However, the Board places the greatest 
probative weight on the assessment and opinion of the VA 
psychologist in June 2006.   His evaluation included a review 
and discussion of all the relevant service and medical 
records in the claims file.  The mental status examination 
was detailed and the observed symptoms were also consistent 
with those observed by other providers.  His examination and 
analysis was comprehensive with a persuasive rationale that 
systematically applied the relevant diagnostic criteria to 
the clinical facts.  

Although the veteran has been diagnosed with severe 
psychological disorders, the weight of the credible evidence 
demonstrates that the veteran does not have a diagnosis of 
PTSD and that his disorders are not related to his active 
service or any incident therein.  As the preponderance of the 
evidence is against this claim, the "benefit of the doubt" 
rule is not for application, and the Board must deny the 
claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for psychiatric disability, to include 
PTSD, is denied.  



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


